As filed with the Securities and Exchange Commission on March 29, 2010 Registration No. 333-105903 U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING China Properties Developments, Inc. Colorado 84-1595829 (State or other jurisdiction (Primary Standard Industrial (I.R.S. Employer of incorporation or organization) Classification Number) Identification Number) 89 Chang’an Middle Road , Yangming International Tower, 26th and 27th Floors, Xi’an , China (Address of principal executive offices) Issuer’s telephone number: 86-29-8525-7560 N/A (Former name, former address and former fiscal year, if changed since last report) Incorp Services, Inc. 2223 S. Raleigh St., Denver, CO 80219, United States (Name, address and telephone number for Registered Office and Agent for Service) (Check one): xForm 10-Ko Form 20-Ko Form 10-Qo Form N-SAR For Period Ended: December 31, 2009 xTransition Report on Form 10-K oTransition Report on Form 20-K oTransition Report on Form 11-K oTransition Report on Form 10-Q oTransition Report on Form N-SAR For the Transition Period Ended: December 31, 2009 PART I — REGISTRANT INFORMATION China Properties Developments, Inc. 89 Chang’an Middle Road , Yangming International Tower, 26th and 27th Floors, Xi’an , China Telephone: 86-29-8525-7560 PART II — RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b- 25(b), the following should be completed. (Check box if appropriate) x (a) The reason described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense x (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, Form 11-K or Form NSAR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report of transition report on Form 10-Q, or portion thereof will be filed on or before the fifth calendar day following the prescribed due date; and o (c) The accountant’s statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III — NARRATIVE The Registrant's recent activities have delayed the preparation and review of the report which is due March 31, 2010. PART IV — OTHER INFORMATION The name and telephone number of person to contact in regard to this notification is Shuo (Steven) Lou, telephone: 86-29-8525-7560. To date we have not had any other periodic reports to file as required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s). We do not anticipate that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof. China Properties Developments, Inc. has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date March 29, 2010 By: /s/Shuo (Steven) Lou Shuo Lou, Director and CFO
